Citation Nr: 0616012	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 410	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Initial evaluation of post-traumatic stress disorder.

2.  Entitlement to service connection for skin rash of the 
neck, arm, back, and face.

3.  Entitlement to service connection for right foot 
condition, pes planus.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a October 2002 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

In May 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


